       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 1 of 35




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT

                                                       ss: City of New Haven
COUNTY OF NEW HAVEN


                                     MASTER AFFIDAVIT

I, Joshua Cameron, having been duly sworn, state:

    1. I am a deputized Task Force Officer with the U.S. Drug Enforcement Administration

(DEA) and am currently assigned to the New Haven District Office Organized Crime Drug

Enforcement Task Force (NHDO). I have been a DEA Task Force Officer for approximately 8

years. I have also been employed as a Police Officer with the Hamden (CT) Police Department

since February 2004. I have received instruction relative to conducting drug investigations while

attending the DEA Basic Narcotics Investigators Course in Franklin, Massachusetts, and while

attending in-service training at the Connecticut Police Academy (POSTC) in Meriden,

Connecticut.

                    TRAINING AND EXPERIENCE OF THE AFFIANT

   2. During my tenure as a Police Officer and as a Task Force Officer, I have participated in

numerous criminal investigations, including investigations into suspected narcotics trafficking. I

have written and executed search warrants, which have resulted in the seizure of illegal drugs

and evidence of drug violations. Over the past fifteen (15) years in law enforcement, I have

executed seizure warrants which have resulted in the seizure of assets acquired with drug

proceeds and assets utilized to facilitate drug activities. I have participated in numerous

investigations involving individuals suspected of distributing illegal drugs, purchased illegal

drugs, while acting in an undercover capacity, from targets of state and federal drug
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 2 of 35




investigations, coordinated controlled purchases of illegal drugs utilizing confidential

informants, cooperating witnesses and undercover police officers, written, obtained and

coordinated the execution of search and arrest warrants pertaining to individuals involved in the

distribution of illegal drugs, conducted electronic as well as physical surveillance of individuals

involved in illegal drug distribution, analyzed records documenting the purchase and sale of

illegal drugs, provided testimony in Grand Jury proceeding, and spoken with informants and

subjects, as well as other local, state and Federal law enforcement officers, regarding the manner

in which drug distributors obtain, finance, store, manufacture, transport, and distribute their

illegal drugs. I have also supervised the activities of cooperating witnesses who have provided

information and assistance in the federal prosecution of drug and weapon offenders. In addition,

I also receive periodic in-service training relative to conducting drug investigations. As such, I

am familiar with the behaviors, methods and common practices of persons and organizations that

illegally traffic and distribute controlled substances, as well as the devices commonly utilized by

them. Since 2010, I have participated in multiple Title III wiretap investigations and have served

as a co-case agent on many such investigations that spanned many months and which led to the

arrest and conviction of hundreds of defendants for violations of federal narcotics laws.

   3. As a result of my training and experience, I am familiar with the manner in which

controlled substances are commonly imported, manufactured, processed, packaged and

distributed. I know the relative wholesale and retail value of various types of controlled

substances. For example, I know that heroin is commonly oistributed at the street level in

"bundles." A "bundle" consists of ten, single dosage unit bags of heroin that are bundled or tied

together, with each bag containing between .02 and .03 grams of heroin. Single-dosage unit bags

are often "stamped" with a brand name that is familiar to a particular distributor's customer base.

                                                 2
         Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 3 of 35



A "brick" of heroin consists of five (5) "bundles" (i.e., 50 single dosage unit bags). The term

"clip" is sometimes used to refer to ten "bundles" of heroin (i.e. 100 single dosage unit bags),

and sometimes used to refer to five "bundles" of heroin. Based on my training and experience, I

know that narcotics traffickers often use cellular telephones, and often speak to one another

using coded, cryptic or slang words and phrases, in the belief that, by doing so, they can thwart

the efforts of law enforcement to identify them and their activities and to seize their drugs and/or

assets. From my experience, I am familiar with many of the code words and phrases that are

frequently used by drug traffickers in the acquisition and distribution of narcotics.

    4. During the course of my employment in law enforcement, I have participated in

numerous narcotics trafficking and violent street gang investigations. In connection with these

narcotics trafficking and violent street gang investigations, I have conducted physical and

electronic surveillance, debriefed narcotics traffickers, gang members and informants, have been

the affiant on affidavits in support of arrests warrants and search and seizure warrants, and have

executed numerous arrests warrants and search and seizure warrants. I have also participated in

wiretap investigations and have been the affiant on affidavits in support of applications seeking

authorization to intercept communications pursuant Title III, which have been approved by the

district court.

    5. As a result of my training and experience, I am familiar with the behaviors, methods and

common practices employed by drug traffickers and violent street gang members, including but

not limited to those discussed below.

    6.   I am familiar with the paraphernalia and devices commonly utilized by narcotics

traffickers.



                                                 3
         Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 4 of 35




    7. I am familiar with and have analyzed records documenting the illegal purchase of and

sale of controlled substances.

    8. I am familiar with the practices commonly employed by narcotics traffickers and gang

members to avoid detection by law enforcement.

    9.    As indicated above, during my tenure as a law enforcement officer, I have investigated

and participated in numerous operations which involved drug trafficking violations. Search

warrants relating to these investigations have covered cellular phones and computer devices used

by drug traffickers to conduct their business, vehicles utilized by drug traffickers and their co-

conspirators, residences of drug traffickers and their co-conspirators, premises and residences

used by narcotics traffickers to process, "cook," and package narcotics for re-distribution, stash

houses used as storage locations for controlled substances and drug proceeds, locations used as

points of distribution for controlled substances, safe deposit boxes, and businesses and offices

used by drug dealers as fronts to legitimize their unlawful drug trafficking.

    10. I am an investigator or law enforcement officer of the United States within the meaning

of Title 18, United States Code, § 2510(7), that is, an officer of the United States who is

empowered by law to conduct investigations of and to make arrests for federal felony offenses. I

am a participating member of the DEA New Haven District Office Organized Crime Drug

Enforcement Task Force, which is comprised of personnel from the DEA, the United States

Marshals Service ("USMS"), the New Haven Police Department ("NHPD"), the West Haven

Police Department ("WHPD"), the Hamden Police Department ("HPD"), the Branford Police

Department ("BPD"), the Meriden Police Department ("MPD"), the North Haven Police

Department ("NoHPD), the East Haven Police Department ("EHPD") and the Ansonia Police

Department ("APD").

                                                  4
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 5 of 35




    11. I have personally participated in this investigation and I am familiar with the facts and

circumstances of the offenses described in this affidavit. The statements contained in this

affidavit are based upon my personal knowledge, on information provided by Special Agents and

Task Force Officers of the DEA, FBI and the Waterbury Police Department on information

developed through consensual recordings, controlled purchases of narcotics and physical

surveillance, review of wire and electronic communications intercepted pursuant to orders of the

District Court, information provided by confidential informants and cooperating witnesses,

analysis of telephone call detail records and telephone subscriber information, on review of

department of motor vehicles and court records, and my training and experience and that of other

Special Agents and Task Force Officers of the DEA and other law enforcement personnel. Since

this affidavit is being submitted for the limited purpose of the warrants requested, I have not

included each and every fact I know concerning this investigation. I have set forth only the facts

that I believe are essential to establish the foundation necessary to support the issuance of the

requested warrants.

                      DESCRIPTION OF THE REQUESTED WARRANTS

        12.      I make this affidavit in support of an application for a search warrant for

information associated with the following devices, which are referred to collectively as the "Target

Phones":

              a. Target Telephone 20, a cellular device assigned phone number 347-683-8593

                 whose wireless provider is Sprint, a wireless communications service provider that

                 is headquartered at 6480 Sprint Parkway Overland Park, KS;

              b. Target Telephone 21, a cellular device assigned phone number 917-688-6972

                 whose wireless provider is whose wireless provider is T-Mobile, a wireless

                                                  5
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 6 of 35




                 communications service provider that 1s headquartered at 4 Sylvan Way

                 Parsippany, NJ;

              c. Target Telephone 22, a cellular device assigned phone number 512-529-

                 4068 whose wireless provider is Sprint, a wireless communications service

                 provider that is headquartered at 6480 Sprint Parkway Overland Park, KS.

        13.      The information to be searched is described in the following paragraphs and in

Attachment A, and includes historical cell site activations for cellular towers operated by Sprint

and T-Mobile (individually "Service Provider" and collectively the "Service Providers") which

provide service to certain locations and certain specific dates and times. This affidavit is made in

support of an application for search warrants under 18 U.S.C. § 2703(c)(l)(A) and Federal Rule

of Criminal Procedure 41 to require the Service Providers to disclose to the government the

information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.

       14.       The Court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated; see 18 U.S.C. §

2711(3)(A)(i).

                      CHRONOLOGY OF THE COURT-AUTHORIZED
                       INTERCEPTIONS OF TARGET TELEPHONE 1

   15. On September 28, 2018, United States District Judge Michael P. Shea authorized the

interception of wire and electronic communications occurring over (347) 593-Target Telephone

1, subscribed to Katina M Reed, 1202 Baldwin St Apt 2, Waterbury, CT 06706, and serviced by


                                                 6
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 7 of 35




Sprint, a wireless telephone service provider and was being utilized by Keith JORDAN a.k.a.

"KNOWLEDGE" for a period of thirty (30) days. Accordingly, interception of communications

occurring over Target Telephone 1 commenced on September 28, 2018, and was discontinued on

October 25, 2018. On October 25, 2018, United States District Judge Michael P. Shea authorized

continued interception of wire and electronic communication occurring over Target Telephone 1

for a period of thirty (30) days. On October 25, 2018, interception of communications occurring

over Target Telephone 1 commenced and were discontinued on November 21, 2018. On

November 21, 2018, United States District Judge Michael P. Shea authorized the continued

interception of wire and electronic communications occurring over Target Telephone 1 for a

period of thirty (30) days. Accordingly, interception of communications occurring over Target

Telephone 1 commenced on November 21, 2018 and ceased on December 12, 2018.

OVERVIEW OF THE CHARGED CONSPIRACY AND THE JORDAN INDICTMENTS

    16. In February 2018, a Confidential Source ("CS") provided DEA with information

regarding a black male known to him/her as "Knowledge," subsequently identified as Keith

JORDAN of Waterbury, CT. CS is cooperating in the hope that a third party who faces criminal

charges will receive consideration in the disposition of those charges. Information provided by

CS has been corroborated by controlled purchases and through wire intercepts and other

investigative steps taken in this investigation. CS stated that JORDAN is a mid to upper level

distributor of heroin and cocaine in Waterbury, CT. CS stated that JORDAN claimed to have

access to kilogram quantities of heroin and asserted he could supply CS with heroin for $58 per

gram. CS stated that he/she believed JORDAN to be sourced with bulk quantities of narcotics

through his wife's (Katina Reed's) family members who reside in the Virginia area. CS stated

he/she was in a position to make controlled purchases of heroin from JORDAN as needed. CS

                                                7
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 8 of 35



further stated that a Hispanic male known as "Mingo," later identified by case agents and CS as

Domingo ALVES of Waterbury, CT, is an alternate heroin source of supply to JORDAN. CS

stated that he/she believes ALVES, in tum, has a source of supply who provides him with up to

500 grams of heroin at a time.

    17. On July 12, 2018, CS conducted a buy from JORDAN for 16.2 grams of heroin as

confirmed by DEA lab analysis. CS also laid the groundwork in this meeting for the

introduction of a DEA Undercover officer ("UC"). On July 18, 2018, CS and UC met with

JORDAN and conducted a buy for 50.75 grams of heroin (net as confirmed by lab analysis).

Thereafter, the UC conducted additional heroin buys from JORDAN on August 1, 2018 (50

grams), August 14, 2018 (53.9 grams) and September 12, 2018 (99.8 grams). The suspected

narcotics acquired were all confirmed to be heroin by DEA lab analysis.

    18. On September 28, 2018, DEA began a wiretap of JORDAN'S phone (Target Telephone

1). 1 Intercepts confirmed that JORDAN was involved in the distribution of heroin and, to a

lesser degree, cocaine to both re-distributors and end users. JAMES TYRONE HA YES, among

others, is a street level distributor supplied by JORDAN. The intercepts frequently referenced

terms unique to heroin distribution such as bags, bundles, "buns," and bricks. The intercepts also

contained frequent references to prices being charged which were consistent with typical per

gram heroin prices and also references to quantities. The intercepts coordinated with

surveillance confirmed that Brian HANNA was JORDAN'S primary source for re-supplies of

heroin. Intercepts also revealed that JORDAN also obtained heroin from two local Waterbury-

based suppliers, Domingo ALVES and Pedro SANTOS. Intercepts also confirmed that



1
 Unless indicated otherwise, all of JORDAN'S intercepted communications described in this
affidavit occurred over Target Telephone 1.
                                             8
      Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 9 of 35




CARLOS MORAIS was a cocaine source of supply to JORDAN. Both SANTOS and MORAIS

had their phones tapped and the intercepts revealed that MORAIS is supplied by JEAN

CARLOS FABAL-GONZALEZ and SANTOS is supplied by LARRY HALL. Subsequently,

FABAL-GONZALEZ'S and HALL'S phones were also the subject of interception. During

intercepts, investigators determined that HALL supplied JERMAINE FOSTER and JUNIO

ACEVEDO and that, in turn, ABREU-BAEZ was HALL'S source of supply.

   19. There were a number of seizures during the course of the wiretap investigation that

corroborated the conclusions drawn from the wire intercepts, including the following:

                  •   On October 26, 2018, Kendell Jordan and Kent Jordan obtained a quantity
                      of heroin from Katina Reed after contacting KEITH JORDAN and being
                      directed to see Reed at 66 Wak:elee A venue, Apartment 10, Wolcott,
                      Connecticut ("Subject Premises l ") to obtain the heroin. Kent Jordan
                      picked up the heroin inside Subject Premises 1 from Reed and provided it
                      to Kendell Jordan, who was waiting outside Subject Premises 1. Kendall
                      Jordan then conducted the transaction with a third party in front of Subject
                      Premises 1. Following the transaction, Waterbury PD executed a traffic
                      stop and found the third party in possession of hypodermic syringes and
                      70 bags of heroin stamped "Say Less."

                  •   On November 3, 2018, James Tyrone Hayes asked JORDAN for "4"
                      JORDAN agreed and departed from Subject Premises 1 to meet HAYES.
                      Surveillance observed them meet at Danbury Mall and JORDAN got into
                      HAYES' car with a bag. Jordan then got out minutes later and they both
                      departed the area. HA YES was pulled over by New York State Police on
                      I-84 and troopers located 4 bricks (200 bags) of heroin stamped "Say
                      Less" in the vehicle.

                  •   On November 13, 2018, Keith JORDAN agreed to provide a third party
                      with a quantity of heroin. Surveillance observed JORDAN depart from
                      Subject Premises 1 and then observed JORDAN and the third party meet
                      at a Shop Rite parking lot in Wolcott, where the third party got into
                      JORDAN'S car. After the third party got back into his own car and left,
                      Waterbury Police pulled him over and found him in possession of 14 bags
                      of heroin stamped with the logo "the Hulk." Intercepts indicated that
                      JORDAN had obtained this brand of heroin from Pedro SANTOS ..


                                                9
      Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 10 of 35




                   •   On December 1, 2018, intercepts between Keith JORDAN and Katina
                       Reed indicated JORDAN intended to travel to the Bronx to meet Brian
                       Hanna to obtain a re-supply of heroin. JORDAN departed from Subject
                       Premises 1. Surveillance observed the meeting in the Bronx and DEA
                       agents conducted a traffic stop in Ansonia, CT as Jordan was on his way
                       back to Waterbury. During the stop, case agents seized 3250 bags (65
                       bricks) stamped "Mullah" from JORDAN'S trunk.

   20. On March 13, 2019, a federal grand jury returned an indictment in the United States

District Court for the District of Connecticut captioned United States v. Keith Jordan et al,

3:19CR74 (JCH) charging the following individuals: KEITH JORDAN, a.k.a. "Knowledge,"

KATINA REED, a.k.a. "Tina," BRIAN HANNA, a.k.a. "Zo," KENDELL JORDAN, DAMON

DAVIS, TIMOTHY BOOKER, a.k.a. "Book," TYRELL CAMPBELL, a.k.a. "Bricks", KENT

JORDAN, a.k.a. "KJ" & "Curtis", JAMES TYRONE HA YES, a.k.a. "Ty," DOMINGO ALVES,

a.k.a. "Mingo," LANCE BAPTISTE, CARLOS MORAIS, a.k.a. "Los," JEAN CARLOS

FABAL-GONZALEZ, JORDAN JAMISON, PEDRO SANTOS, a.k.a. "Primo", LARRY

HALL, a.k.a. "Chuito" and "Bobo", BIENVENIDO JIMENEZ-GONZALEZ, a.k.a. "Toto",

JERMAINE FOSTER, ROSEMARY COLON, MICHAEL ALTIERI, OMAR HERNANDEZ,

LLIVER FRANCISCO ABREU-BAEZ, a.k.a. "Papi" and "ABREU," SUNJI CRAMER, VINA

FRAZIER, DAVID FLAHERTY, FRANCISCO LOPEZ, JUNIO ACEVEDO, NAZARIEL

GONZALEZ, and JOSE GONZALEZ a.k.a "Checo" with Conspiracy to Distribute, and to

Possess with Intent to Distribute, Heroin and Cocaine from February 2018 through March 2019

in violation of21 U.S.C. Sections 841(a)(l) and 846. KEITH JORDAN, ALVES, SANTOS,

HALL, and ABREU-BAEZ were all the subject of a quantity allegation of 1 kilogram or more of

heroin. FOSTER and ACEVEDO were charged with a quantity of 100 grams or more of heroin.

JORDAN, SANTOS, MORAIS, HALL, FABAL-GONZALEZ and ACEVEDO were also

charged with 500 grams or more of cocaine.
                                                10
      Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 11 of 35




    21. On September 26, 2019, a federal grand jury returned a superseding indictment in the

United States District Court for the District of Connecticut captioned United States v. Keith

Jordan et al, 3:19CR74 (JCH) ("the Jordan Indictment") charging the following individuals:

KEITH JORDAN, a.k.a. "Knowledge," KATINA REED, a.k.a. "Tina," BRIAN HANNA, a.k.a.

"Zo," KENDELL JORDAN, DAMON DAVIS, TIMOTHY BOOKER, a.k.a. "Book," TYRELL

CAMPBELL, a.k.a. "Bricks", JAMES TYRONE HA YES, a.k.a. "Ty," DOMINGO ALVES,

a.k.a. "Mingo," LANCE BAPTISTE, CARLOS MORAIS, a.k.a. "Los," JEAN CARLOS

FABAL-GONZALEZ, JORDAN JAMISON, PEDRO SANTOS, a.k.a. "Primo"9, LARRY

HALL, a.k.a. "Chuito" and "Bobo", BIENVENIDO JIMENEZ-GONZALEZ, a.k.a. "Toto",

JERMAINE FOSTER, ROSEMARY COLON, MICHAEL ALTIERI, OMAR HERNANDEZ,

LLIVER FRANCISCO ABREU-BAEZ, a.k.a. "Papi" and "ABREU," VINA FRAZIER, DAVID

FLAHERTY, FRANCISCO LOPEZ, JUNIO ACEVEDO, NAZARIEL GONZALEZ, and JOSE

GONZALEZ a.k.a "Checo" with Conspiracy to Distribute, and to Possess with Intent to

Distribute, Heroin, Cocaine, and Cocaine Base from February 2018 through March 2019 in

violation of21 U.S.C. Sections 841(a)(l) and 846. JORDAN, REED, and HANNA were all the

subject of a quantity allegation of 1 kilogram or more of heroin.

                                      PROBABLE CAUSE

JORDAN Obtained a Re-Supply of Heroin on September 29, 2018, at Danbury Mall

   22.         At approximately 6:47 P.M. on September 29, 2018, JORDAN, using Target

Telephone 1, answered an incoming phone call from Katina REED, who was using a cellular

phone assigned call number 203-982-4441 ("Target Telephone 19") (session 243). From the

content of wire intercepts, REED, who has a prior federal conviction for narcotics trafficking in

Virginia, has been identified as JORDAN's girlfriend or fiance who is involved in his heroin

                                                11
      Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 12 of 35




distribution activities. During the call, REED told JORDAN that "he" said to call him once he

arrived. At approximately 7:08 P.M., JORDAN, using Target Telephone 1, called phone

numbers 917-688-6972 (Target Telephone 21) (session 254) and 512-529-4068 (Target

Telephone 22) (session 255) back to back, both of which went unanswered. Based on cell site

data, Target Telephone 1 was near the Danbury Fair Mall located at 7 Backus Avenue in

Danbury, Connecticut, at the time. Here, I believe JORDAN was attempting to contact HANNA

regarding the resupply of heroin. Subsequent toll analysis determined that both phones (Target

Telephone 21 and Target Telephone 22) had Brooklyn-based subscribers and had been

"dropped" or disconnected.

   23.         At approximately 7:32 P.M., JORDAN, using Target Telephone 1, sent a text

message to an unidentified male (UM4077) at phone number 203-507-4077 (session 259), asking

"U good". UM4077 responded by text message (session 261), "Yea". JORDAN then texted

UM4077 (session 263), "25 min". Here, I believe JORDAN asked UM4077 ifhe was ready to

be re-supplied with heroin ("U good") and that he was 25 minutes away from Waterbury. This

conversation, coupled with the short amount oftime JORDAN spent in the area of the Danbury

Fair Mall, leads me to believe that he met with the source of supply in the area of the mall

between approximately 7:08p.m. and 7:32p.m. and acquired heroin. I also believe that REED

previously referenced the source of supply, believed to be her brother, when she told JORDAN

to call "him" upon arrival. Intercepts over Target Telephone 1 determined that JORDAN did not

use this phone to contact the source of supply when he arrived in the area of the mall and

investigators believe he likely used a secondary phone.

   24.         At approximately 7:34 P.M., JORDAN, using Target Telephone 1, called Katina

REED, a.k.a. "Tina" at Target Telephone 19 (session 265). During the call, REED asked "You

                                                12
      Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 13 of 35




seen my brother already?" and JORDAN replied "Yeah". REED then asked JORDAN, "Ok,

meet me at the house. How long before you get to the house?" JORDAN said, in part, "Its crazy

traffic" and agreed to meet REED at "the old house," which I believe to be 1202 Baldwin Street

in Waterbury, a stash location used by JORDAN, in the vicinity of which the controlled

purchases of heroin conducted between July and September 2018 took place. Based on this call,

I further believe that JORDAN had met with REED's brother in the area of the Danbury Fair

Mall for a re-supply of heroin and was traveling back to Waterbury. Based on my knowledge of

wire and electronic intercepts in this investigation, JORDAN and REED often referred to their

heroin source as "Zo" or Reed's "brother," which I believe are references to HANNA.

    25.         That same night (September 29), at approximately 7:50 P.M., JORDAN sent a

text message to (UM4077) at telephone number 203-506-4077 (session 271) asking, "U ready".

UM4077 replied (session 273), "Yea", and JORDAN texted (session 275), "Coming my up." 2

At approximately 8:05 P.M., JORDAN called Timothy BOOKER, a.k.a. "BOOK" (session 280)

and had a brief conversation in which it was apparent they were about to meet at BOOKER's

residence. In a subsequent phone call on the same date (session 292), JORDAN told BOOKER

that "two of 'em got stripes and two of 'em don't." BOOKER said, "I'm gonna get a girl" and

"I'm gonna give her the one with the two stripes." Based on this conversation, I believe

JORDAN was providing BOOKER with two samples of heroin. BOOKER said he would give a

female the heroin bags marked with a stripe to test. Based on my training and experience,

having individuals use the product to test its potency is unique to heroin distribution. At

approximately 8:23 P.M., JORDAN received an incoming call from an unidentified male



2
 In this investigation, unidentified individuals communicating with JORDAN are referred to as
UM or UF along with the last four digits of the phone number they are utilizing.
                                                  13
      Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 14 of 35




(UM7567) using telephone number 860-655-7567 (session 290). During the call, JORDAN said,

"Just getting back man" and "this nigga that [U/I] making motherfuckin' bunnies ... they have

some kind of mix that was just fire." Here, I believe JORDAN told UM7567 he had just

returned from meeting his source of supply who was now providing heroin in pre-packaged

bundles ("making mothefuckin' bunnies") containing potent heroin ("fire") as opposed to raw,

grams of heroin. Based on the nature of these conversations, it is apparent that JORDAN was

interested in providing heroin to various distributors immediately following the suspected re-

supply meeting on September 29 with the source of supply.

Jordan Obtained a Re-Supply of Heroin on October 7, 2018 from his Source in Bronx, NY

   26.         October 07, 2018, (session 1653), at approximately 8:21 A.M., REED utilizing a

certain cellular device assigned 203-982-4441 (Target Telephone 19), called JORDAN on Target

Telephone 1, which was intercepted. REED asked JORDAN "Did you left, cause it raining right

now?" JORDAN replied "I'm about, I'm about to leave now." Based on this call, subsequent

intercepts over Target Telephone 1 and cell site data for Target Telephone 1, JORDAN traveled

to the Bronx, New York to get re-supplied with Heroin. REED was asking JORDAN if he left

already because the weather was rainy. JORDAN in tum told her he was leaving at that moment.

   27.         Cell site data for this communication (session 1653) showed Target Telephone 1

to be in the area of 66 Wakelee Road in Wolcott, Connecticut. Cell site data received at

approximately 8:34 A.M. showed Target Telephone 1 near Interstate-84 in Waterbury.

Subsequent GPS and cell site data showed Target Telephone 1 moving in a southwest direction

until it stopped in the Bronx, New York. Specifically, at approximately 9:14 A.M., precision

location data showed Target Telephone 1 near 3377 White Plains Road in the Bronx. At

approximately 10:05 A.M., JORDAN, using Target Telephone 1, called DAVIS (session 1674).

                                               14
         Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 15 of 35




During the call, DAVIS said, "I'm good" and asked "the same?" JORDAN replied, "Yeah, yeah,

def [sic] Joy and Pain". Based on my training and experience, as well as information gathered

regarding this drug trafficking organization to date, I believe that DAVIS told JORDAN he was

ready to be resupplied with heroin ("I'm good") and asked if the heroin JORDAN was obtaining

in New York City would have the same "Joy and Pain" stamp ("the same?") as the prior re-

supply on September 29. This leads me to believe that on October 7, JORDAN traveled from the

Waterbury area (with his residence in Wolcott as the starting point) and acquired a bulk quantity

of prepackaged heroin stamped "Joy and Pain" while in the area of 33 77 White Plains Road in

the Bronx shortly before this call. Again, based on my training and experience, heroin often is

brand stamped so that dealers and users can differentiate different batches of heroin.

   28.         Later, on October 7, 2018, (session 1842), at approximately 6:06 P.M., REED

utilizing Target Telephone 19, called JORDAN on Target Telephone 1, which was intercepted.

REED and JORDAN had the following conversation:

         REED:        Babe, what happened?
         JORDAN:      I've said, I've told you [U/I] make some more. Go ahead make some.
         REED:        Who called you?
         JORDAN:      Can't hear you?
         REED:        Who called you, gave you confirmation?
         JORDAN:      Nah, Bricks told me said that his man said it was alright.
         REED:        Damon?
         JORDAN:      Can't hear you?
         REED:        Damon?
         JORDAN:      No Damon ain't call back ... Bricks main man call back, said it was okay.
         REED:        Alright.
         JORDAN:      Alright.


   29. Based on my training and experience as well as information gathered regarding this

organization to date, I believe that in this conversation, REED asked JORDAN about the quality

of the Heroin they just received on the re-supply earlier that morning ("who called you, gave you

                                                15
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 16 of 35




confirmation?"). JORDAN in turn replied that one of the re-distributors he sold heroin too

"Bricks" told him (JORDAN) that the quality was okay ("Bricks main man call back and said it

was okay").

Jordan Obtained Another Re-Supply of Heroin in the Bronx on October 14

   30. On October 13, 2018, at approximately 11 :41 A.M., JORDAN, using Target Telephone

1, answered an incoming call from Kendell JORDAN (K. JORDAN) (session 2577). During the

call, JORDAN asked, "They still complaining about that" and K. JORDAN replied, "Nah ... you

said tomorrow you be alright?" JORDAN responded, "Yeah, my man should be good tomorrow

he said" and K. JORDAN said, "Aight, if not I could still, if not I get more of those." Based on

this call, I believe JORDAN referenced complaints from drug customers about heroin acquired

through a secondary local source ("still complaining") and indicated that his primary source of

supply ("my man") would be ready to supply JORDAN with heroin the following day ("good

tomorrow he said").

   31. On October 14, 2018, at approximately 7:07 A.M., cell site data showed Target

Telephone 1 to be in the area of 66 Wakelee Road in Wolcott, Connecticut. Subsequent GPS

and cell site data showed Target Telephone 1 moving in a southwest direction from the

Waterbury area. At approximately 9:58 A.M., precision location data showed Target Telephone

1 to be in the area of 3377 White Plains Road in the Bronx, New York. At approximately 10:34

A.M., JORDAN, using Target Telephone 1, answered an incoming phone call from an

unidentified male (UM9159) using phone number 203-490-9159 (session 3464). During the call,

UM9159 told JORDAN that he was arrested the previous night with drugs and a firearm.

JORDAN said, "I said I'll be home like 40 minutes I'll come check you out" and UM9159

asked, "Shit is looking good?" JORDAN responded, "Yeah, yeah" and UM9159 stated, "Word,

                                               16
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 17 of 35



definitely need that shit." JORDAN told him, "As soon as I get there I'm going to come see

you." At approximately 2:19 P.M., JORDAN, using Target Telephone 1, called K. JORDAN at

phone number 203-206-1544 (session 3606). During the call, they discussed UM9159's arrest

and K. JORDAN stated, "I'ma need another two". JORDAN said, "Is like the nigga didn't even

tape no more man, they are not even taped, you know that ... You wanna it taped, right?" and K.

JORDAN replied, "Yeah." Here, I believe that K. JORDAN requested two bundles or bricks of

heroin ("another two") and complained that his source of supply ("the nigga") failed to tape the

bags of heroin ("not even taped"). I know from my training and experience, that pre-packaged

heroin from New York City typically comes in glassine baggies that are individually taped and

stamped with an image and/or phrase. I also know that heroin users often favor this type of

packaging, which has a more professional appearance than heroin packaged in baggies that are

not neatly taped and/or stamped. This explains JORDAN's apparent dissatisfaction with the

appearance of the heroin provided by his source of supply and K. JORDAN' s desire to sell bags

of heroin that are taped. Based on the nature of the above conversations, I believe that JORDAN

traveled from the Waterbury area to the area of 3377 White Plains Road in the Bronx on October

14, where he was re-supplied with heroin.

REED Works with JORDAN in the Distribution of Heroin

   32. On September 30, 2018 (session 384) intercepted over Target Telephone 1 at

approximately 1:27 P.M., REED, Target Telephone 19 called JORDAN on Target Telephone 1.

During the conversation, REED asked JORDAN about a previous conversation he (JORDAN)

had with Damon DAVIS about the quality of heroin they had to sell. JORDAN told her, "He said

he had one person that said was ok, but I'm not going with that, he said he gonna need more for

tomorrow, check it out. I'm waiting for (U/I) to call me back .. .I have someone who wants 300

                                               17
        Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 18 of 35




of the, um, Joy and Pain" and REED responded, "They ain't got the Joy and Pain, baby."

JORDAN explained, "As I've said, he need to go back to that same dude" and REED exclaimed,

"He went back to the same dude, that dude ain't got it!" This conversation leads me to believe

REED is involved in JORDAN's heroin distribution. It also leads me to believe that she is

familiar with both DAVIS and the source of heroin from whom JORDAN acquires the "Joy and

Pain" stamped bags.

    33. On October 16, 2018, at approximately 12:05P.M., an unidentified male using phone

number 203-802-3221 called JORDAN, who was using Target Telephone 1. During the call,

UM3221 inquired "hey, are you around?" JORDAN responded "No, Tina is, what's up?"

UM3221 then said "Tina is ... I wanna grab one. Can she meet me anywhere, quick?" JORDAN

said "yeah, call her. Yeah, she should. Call her now." UM3321 said "alright. Alright, thanks."

Here, I believe that UM3221 asked JORDAN for one bundle of heroin ("wanna grab one") and

JORDAN directed UM3221 to contact KATINA REED who could provide UM3221 with the

requested quantity of heroin.

    34. On October 19, 2018, (session 4787), at approximately 8:13 A.M., REED utilizing Target

Telephone 19, called JORDAN on Target Telephone 1, which was intercepted. REED and

JORDAN had the following conversation:

      JORDAN:           Hello!
      REED:             Baby ... You gave somebody five or something?
      JORDAN:           I can't hear you.
      REED:             You gave out five pieces?
      JORDAN:            I gave out one whole one, yeah!
      REED:             [U/I] Needed everything [U/I] like ...
      JORDAN:           That what I just told you this morning, yeah! I told you, I took it out this
morning ... you was in there knocked out sleepin! .. .I told you!
      REED:             Well before, you aint break .. (U/I) .... for forty dollars?
      JORDAN:           I can't hear you.
      REED:             One of them only got five pieces, like you took five out.

                                                  18
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 19 of 35



       JORDAN:         Thats what I, thats what i took out today for, for umm, Ty
       REED:           Five singles?
       JORDAN:         Five whole ones, yeah!
       REED:           (voices overlap) ... five singles?
       JORDAN:         Yeah!
       REED:           You took out five singles too baby
       JORDAN:         Huh?
       REED:           You took out five singles! five little ones.
       JORDAN:         Yeah, I took out five little ones this morning, yeah, I broke it off. ...
       REED:           No! Put this in here
       JORDAN:         huh?
       REED:           Alright.. .. I'll just.. .... bye, bye Keith!
       JORDAN:         What you talkin bout! I dont know what you talkin about! You callin.


   35. Based on my training and experience as well as information gathered regarding this

organization to date, I believe that in this conversation, REED asked JORDAN if he sold five

bundles of Heroin ("You gave out five pieces?") that she did not know about. JORDAN

indicated that he did sell one brick ( 5 bundles) of Heroin and that he mentioned it to her while

she was sleeping ("I gave out one whole one, yeah"). I believe that REED was counting how

many pre-packaged bundles of Heroin they had remaining and that the number was different

from the last time she counted.

   36. On October 25, 2018, (session 6294), at approximately 1:17 P.M., REED utilizing Target

Telephone 19, called JORDAN on Target Telephone 1, which was intercepted. REED and

JORDAN had the following conversation:

       JORDAN:        Hello.
       REED:          Keith, do you remember when you got Damon out of jail and he short you
       150, did he ever gave it to you?
       JORDAN:        Can hear you?
       REED:          Remembered when you got Damon out of jail.
       JORDAN:        Yeah.
       REED:          And he [U/I] money, did he ever give you the 150?
       JORDAN:        Yeah, he gave it to us, yeah.
       REED:          Oh he did!
                                                 19
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 20 of 35



       JORDAN:        It was 120
       REED:          Oh he gave it to you.
       JORDAN:        Yeah, he gave it to me.
       REED:          Alright.
       JORDAN:        He must be getting on your nerve if you're getting like that.

    37. Based on my training and experience as well as information gathered regarding this

organization to date, I believe that in this conversation, REED asked JORDAN if Damon had

paid back a drug debt owed to both REED and JORDAN ("he short you 150, did he ever gave it

to you?). JORDAN in turn advised REED that Damon in fact paid back the money Damon

shorted them and JORDAN indicated that the amount was $120 not $150 that was owed ("It was

120")("he gave it to me").

HANNA resupplied REED with heroin in the Bronx, New York on October 26, 2018

   38. On October 26, 2018 at approximately 8:17 A.M., JORDAN, using Target Telephone 1,

called REED Target Telephone 19 (session 6401). During the call, JORDAN asked, "Did you

talk to Zo?" and REED replied, "I'm going to see him this morning." JORDAN said, "Alright,

as soon as you get back, I'm gonna need you to see somebody then ... call them you be good" and

REED acknowledged, "Alright."

   39. Based on this conversation and what case agents have learned regarding this drug

distribution organization, I believe that REED told JORDAN she would be traveling to meet

their primary source of heroin ("Zo") during the morning hours ("I'm going to see him this

morning"). I also believe that JORDAN told REED he would need her to conduct a drug

transaction on his behalf when she returned from her meeting with "Zo" ("I'm gonna need you to

see somebody").




                                               20
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 21 of 35



   40. At approximately 8:30 A.M., REED was observed via pole camera departing her

residence of 66 Wakelee Road in Wolcott, Connecticut, in her GMC sport utility

vehicle. REED's mother was also in the vehicle. Based on previous intercepts over Telephone 1

regarding heroin resupply meets, historical precision location information from Target

Telephone 1, and historical information from CS-I, case agents suspected that REED was

traveling to the area of 3377 White Plains Road in the Bronx, New York to be resupplied with

heroin by "Zo." Case agents also suspected that REED's mother resides in the same area.

   41. At approximately 9:32 A.M., JORDAN, using Target Telephone 1 called REED (session

6416). During the call JORDAN said, "Tina don't forgot you got them two things on you" and

she responded, "I know." Here, I believe that REED left the residence in possession of two

bricks of heroin ("them two things") in anticipation of the drug transaction JORDAN

   42. At approximately 9:48 A.M., surveillance located REED's vehicle traveling southbound

on Route 8 in Shelton, Connecticut. Surveillance was maintained as she continued to and parked

in front of 3377 White Plains Road in the Bronx. At the address, surveillance saw REED and her

mother exit the vehicle and go into the apartment building. At approximately I :03 P.M.,

surveillance observed REED exit the apartment building by herself and get into her

vehicle. REED was seen sitting in her vehicle using a cellular phone, continually looking into

her side view mirror as if she was expecting someone to pull up next to her. At approximately

I :24 P.M., surveillance saw a Jeep Grand Cherokee, with Georgia registration CGM3714, park

across the street from REED. Surveillance observed a black male, later identified through his

Pennsylvania driver's license photo as Brian HANNA, exit the Jeep, walk across the street while

carrying a white plastic bag, and get into REED's front passenger seat. Approximately two



                                               21
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 22 of 35



minutes later, surveillance observed HANNA exit REED's vehicle without the plastic bag, cross

the street and get into the Jeep. HANNA then departed the area.

   43. Based on my training and experience, I believe the short length or the meeting between

HANNA and REED, coupled with HANNA transferring custody of the plastic bag to REED, is

consistent with a narcotics transaction. A registration inquiry detennined the Jeep to be an

Enterprise rental vehicle. Case agents contacted Enterprise and learned that HANNA rented the

vehicle from Norfolk, Virginia on October 22, 2018. A criminal history inquiry for HANNA

lists his alias as "Ronny Buzo", which I believe to explain the source's nickname of "Zo".

   44. According to Enterprise, HANNA provided Enterprise phone numbers 929-308-6124

(Target Telephone 11) and 347-683-8593 (Target Telephone 20). Thus, I believe that HANNA

utilized Target Telephones 11 and 20. Based on toll analysis, REED, using Target Telephone 19,

sent a text message to 929-308- 6124 ("Target Telephone 11") on this date at approximately

5:15 A.M. This phone number was subscribed to "Malkia Walker," 130 Lefferts Pl, Brooklyn,

New York. There was no further contact between REED and either ofHANNA's reported

phone numbers on this date. This information supports my belief that JORDAN and REED

primarily communicate with HANNA over secondary cellular devices or an encrypted

communication application, such as WhatsApp.

   45. Surveillance of REED was maintained as she left the Bronx and traveled to her

residence. At approximately 4:01 P.M., REED was observed via pole camera entering her

residence through the front door. Surveillance was then terminated. Subsequent intercepts over

Target Telephone 1 evidenced that JORDAN and REED had heroin to sell.




                                                22
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 23 of 35



Seizure of Heroin and Statements from JORDAN on December 1, 2018

   46. On December O1, 2018, based on intercepted telephonic communication over Target

Telephone 1, at approximately 7:13 a.m., JORDAN utilizing Target Telephone 1, session 13333,

placed an outgoing telephone call to REED. During the call, JORDAN stated that he got down

to New York safely but was stuck in traffic on his way back near Exit 21. Based on this

intercepted call, it is believed that JORDAN already traveled down to New York and met with

HANNA and was on his way back to the Waterbury area with a re-supply of Heroin.

Subsequently, TFO Joshua Cameron was able to check historical precise location data which

revealed that JORDAN left his residence around 4:20 A.M. and that he traveled directly to 3377

White Plains Road, Bronx and arrived at approximately 5:46 A.M. TFO Cameron further

observed that JORDAN stayed in the area of 3377 White Plains Road, Bronx for approximately

20-25 minutes and then he started to travel North toward Connecticut.

   47. Based on the intercepted calls and the very short duration JORDAN stayed in the Bronx,

NY it is believed that JORDAN received a re-supply of heroin and would be traveling back to

the Waterbury area with a substantial amount of pre-packaged heroin.

   48. Members of the DEA NHDO subsequently conducted a traffic stop of JORDAN in

Ansonia, CT. During the course of the traffic stop, approximately 65 bricks (3,250) bags of

heroin stamped "Mullah" were located in the trunk of his vehicle. JORDAN was also in

possession of Target Telephone 1 at the time of the traffic stop. JORDAN provided DEA Agents

with a post arrest statement and confirmed that HANNA was his primary heroin source of

supply. JORDAN explained that HANNA is a close friend of REED, and that REED

coordinates the heroin resupply meetings with HANNA through an encrypted telephone app,



                                               23
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 24 of 35



thus explaining the minimal direct calls between Target Telephone 1 and Target Telephone 11

surrounding the above narcotics transactions.

   49. JORDAN said that prior to being stopped that day, he had picked up approximately 50 or

60 bricks of heroin from "Zo" at 3377 White Plains Road in the Bronx, New York. He said that

"Zo" arrived in a black Jeep to conduct the sale. JORDAN was shown a PA driver's license photo

of Brian HANNA and positively identified him as "Zo."

    50. JORDAN said the most heroin he acquired from "Zo" at one time was 80 bricks. He

explained that he typically acquired 50 to 60 bricks, and had been dealing with "Zo" steadily for

about 8 months. JORDAN stated that he acquired heroin from "Zo" about every other week.

JORDAN explained that the resupply meetings with HANNA occur in front of a building located

at 3377 White Plains Road or at the Danbury Fair Mall in Danbury, CT.

   51. JORDAN stated that REED contacted HANNA the previous day to arrange the heroin

transaction. JORDAN said that REED has a secondary cellular telephone, serviced by Boost

Mobile, on which she uses an encrypted app called "Signal" to communicate with HANNA.

JORDAN did not know the phone number assigned to this secondary telephone. JORDAN stated

that REED primarily uses Target Telephone 19.

   52. JORDAN also said he does not communicate with HANNA directly and that REED

arranges all heroin resupply meetings him.

Seizure of Target Telephones 1 and 19 and Arrests of JORDAN and REED

   53. On March 20, 2019, members of the DEA executed the arrest warrants for JORDAN and

REED as well as the search warrant for Subject Premises 1. At approximately 6:00 a.m.,

participating personnel approached the front door of Subject Premises 1. All personnel were

wearing clearly marked and clearly visible law enforcement identification. DEA personnel then

                                                24
        Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 25 of 35



knocked on the front door several times and announced, "Police with a Search Warrant." There

was no response. The door was forcibly opened. JORDAN and REED were arrested in the third

floor bedroom without incident.

    54. JORDAN and REED were brought into the living room where they were met by law

enforcement personnel. There, a DEA member gave JORDAN and REED their Miranda

warnings verbally, via DEA Form 13. Both JORDAN and REED stated that they understood

their rights.

    55. A DEA member asked JORDAN where his cellular telephone was and what was the

number. JORDAN stated that his phone was in his bedroom and the number was 347-742-9292

(Target Telephone 1). REED was asked the same. REED stated that her phone was in her

bedroom plugged in and that her number was 203-982-4441 (Target Telephone 19). DEA

members retrieved both phones. JORDAN identified Target Telephone 1 as his cell phone and

Target Telephone 19 as REED's cellphone. DEA members then seized Target Telephones 1 and

19 pursuant to the warrant.

Seizure of Target Telephone 11 and Arrest of HANNA

    56. On March 20, 2019, the DEA conducted an arrest and search warrant operation targeting

HANNA and others that that grand jury indicted. On March 21, 2019, USMS personnel tracked

Target Telephone 11, which Enterprise indicated was a number that HANNA provided to it, to

an address in Moreno Valley, CA. When agents entered this location in search of HANNA, they

discovered that Target Telephone 11 was at the address, but that HANNA was not present. Law

enforcement seized Target Telephone 11 at that time.

    57. On April 15, 2019, HANN A was arrested by the Midlothian, TX Police Department

during a commercial vehicle stop on U.S. Highway 67. HANNA was a passenger in the truck

                                              25
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 26 of 35




and initially gave officers a fraudulent name. Officers determined HANNA's true identity and

HANNA said that he was "on the run." The driver of the truck said he had picked up HANNA in

San Diego, CA, and that he knew HANNA as "Zoe."

Call Detail Records Show Common Contacts Between Target Telephones 20, 21, and 22

   58. Law enforcement obtained call detail records for Target Telephones 20, 21, and 22, all

believed to be utilized by HANNA during the course of the conspiracy. As mentioned above,

Enterprise indicated that HANNA provided it with Target Telephone 20 and JORDAN contacted

Target Telephones 21 and 22 one minute apart when he was near the Danbury mall on

September 29, 2018 to pick up a re-supply of heroin.

   59. Common call analysis on Target Telephones 20, 21, and 22 demonstrates that:

           a. Target Telephones 21 and 22 both had contact with Target Telephone 1, which

                Jordan utilized.

                    1.   Target Telephone 21 called Target Telephone 1 on September 21, 2018.

                   11.   Target Telephone 22 had 12 contacts with Target Telephone 1 between

                         September 8, 2018 and September 29, 2018.

          b. Target Telephones 21 and 22 both had contact with telephone number (570) 32*-

                ***3 ,

                    1.   Target Telephone 21 had 13 contacts with (570) 32*-***3 between

                         August 2, 2018 and August 6, 2018.

                   11.   Target Telephone 22 called (570) 32*-***3 on September 8, 2018.

           c.   Target Telephones 20 and 21 both had contact with (301) 28*-***3.

                    1.   Target Telephone 20 had 3 contacts with (301) 28*-***3 between

                         February 3, 2019 and March 16, 2019.

                                                26
        Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 27 of 35




                   ii. Target Telephone 21 received a call from (301) 28*-***3 on September 4,

                         2018.

           d. Target Telephones 20 and 22 both had contact with (347) 59*-***l.

                    1.   Target Telephone 20 had 3 contacts with (347) 59*-***1 on November 9,

                         2018.

                   11.   Target Telephone 22 had 15 contacts with (347) 59*-*** 1 between

                         August 31, 2018 and September 14, 2018.

    60. Given that (i) HANNA provided Enterprise with the phone number for Target Telephone

20; (ii) JORDAN contacted Target Telephone 21 and Target Telephone 22 only a minute apart

on September 29, 2018 when he was near the Danbury mall for a re-supply of heroin; and (iii)

the common call analysis demonstrates that Target Telephones 20, 21, and 22 share common

contacts, I believe that HANNA utilized Target Telephones 20, 21, and 22.

                                         CONCLUSION

   61. Based on the forgoing, there is probable cause to believe, and I do believe that HANNA

committed violations of Title 21 U.S.C. §§ 84l(a)(l) and 846 and that obtaining cell site data

and precision location data for the Target Phones will allow agents to more precisely determine

HANNA's locations during the course of the conspiracy.

   62. In my training and experience, I have learned that individuals typically carry their cellular

phones on their person at all times so that they can communicate with others.

   63. In my training and experience, I have learned that the Service Providers are companies

that provide cellular communications service to the general public. I also know that providers of

cellular communications service have technical capabilities that allow them to collect and

generate information about the locations of the cellular devices to which they provide service,

                                                27
        Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 28 of 35



including cell-site data, also known as "tower/face information" or "cell tower/sector records."

Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific geographic

areas) that received a radio signal from the cellular device and, in some cases, the "sector" (i.e.,

faces of the towers) to which the device connected. These towers are often a half-mile or more

apart, even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the

tower closest to a wireless device does not necessarily serve every call made to or from that

device. Accordingly, cell-site data provides an approximate general location of the cellular

device. In addition, some providers of cellular communications service have technical

capabilities that allow them to provide ranging information which shows that approximate

distance that a device was from the cell tower, when it made connection with that tower. This

information is referred to as by several names, including Per Call Measurement Data (PCMD),

RTT, Timing Advance (TA) data, and "True Call" data.

                                           Cell-Site Data

    64. Based on my training and experience, I know that the Provider can collect cell-site data

on a prospective basis about the Target Phones. Based on my training and experience, I know

that for each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved, if

any; (3) the cell tower to which the customer connected at the beginning of the communication;

(4) the cell tower to which the customer was connected at the end of the communication; and (5)

the duration of the communication. I also know that wireless providers such as the Service

Providers typically collect and retain cell-site data pertaining to cellular devices to which they

provide service in their normal course of business in order to use this information for various

business-related purposes.

                                                 28
        Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 29 of 35



    65. Based on my training and experience, I know that the Service Providers also can collect

Timing Advance Data, which the Provider also refers to as the "True Call." This type of data

estimates the approximate distance of the cellular device from a cellular tower based upon the

speed with which signals travel between the device and the tower. This information can be used

to estimate an approximate location range that is more precise than typical cell-site data.

                                      Subscriber Information

    66. Based on my training and experience, I know that wireless providers such as the Service

Providers typically collect and retain information about their subscribers in their normal course

of business. This information can include basic personal information about the subscriber, such

as name and address, and the method( s) of payment (such as credit card account number)

provided by the subscriber to pay for wireless communication service. I also know that wireless

providers such as the Service Providers typically collect and retain information about their

subscribers' use of the wireless service, such as records about calls or other communications sent

or received by a particular device and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to identify the user or users and may

assist in the identification of co-conspirators.

    67. Based upon the investigation, I believe that JORDAN operated Target Phone 1, HANNA

operated Target Phone 11, and REED operated Target Phone 19 during the period of criminal

activity and that obtaining the requested records and data related to Target Phones 1, 11, and 19

will allow Agents to determine JORDAN's, HANNA's, and REED's location during the federal

criminal violations detailed above. Specifically, I believe the following:



                                                   29
        Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 30 of 35




            a. Obtaining call detail records with historical cell site data, along with Timing

                Advance data for Target Phones 20, 21, and 22 for the time period of January 1,

                2018 to December 1, 2018, will allow investigators to determine HANNA's

                locations during the criminal activity.

                                 AUTHORIZATION REQUEST

    68. Based on the foregoing, I request that the Court issue the proposed watTant, pursuant to

18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

    69. I also request that the Court direct the Service Provider's furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with

the Service Provider's services, including by initiating a signal to determine the location of the

Target Phones on the Service Provider's network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall reasonably compensate the Provider for reasonable expenses incurred in

furnishing such facilities or assistance.



                                                          Joshua Cameron, DEA TFO


        Subscribed and sworn to before me on the ~        r da..,,,.·' ~---   lob   1·,   2019.


                                                                /s/ Sarah A. L. Merriam, USMJ
                                                          fl N . . ARAH A. L. MERRIAM
                                                          JNTTTT.1 ST A TES MAGISTRATE JUDGE




                                                 30
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 31 of 35




                                      ATTACHMENT A

                                   Property to Be Searched

       1.      Records and information associated with the cellular device assigned phone

number 512-529-4068 (referred to in Attachment B as the "Subject Phone") whose wireless

provider is Sprint, a wireless communications service provider that is headquartered at 6480

Sprint Parkway Overland Park, KS (referred to in Attachment B as the "Provider").
     Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 32 of 35



                                    ATTACHMENT B


                              Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C.

§ 2703(±), the Provider is required to disclose to the government the following information

pertaining to the Account listed in Attachment A:

        a. The following subscriber and historical information about the customers or
           subscribers associated with the SUBJECT PHONE for the time Jtfflturry 1, 2018 to
           December 1, 2018:                                          flfrtl \ 1 2,.ti~
                1. Names (including subscriber names, user names, and screen names);

               11.   Addresses (including mailing addresses, residential addresses, business
                     addresses, and e-mail addresses);

              u1. Local and long distance telephone connection records;

               1v. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol ("IP") addresses) associated
                   with those sessions;

               v. Length of service (including start date) and types of service utilized;

               v1. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"),
                   Mobile Equipment Identifier ("MEID"); Mobile Identification Number
                   ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                   Integrated Services Digital Network Number ("MSISDN"); International
                   Mobile Subscriber Identity Identifiers ("IMS!"), or International Mobile
                   Equipment Identities ("IMEI");

              v11. Other subscriber numbers or identities (including the registration Internet
                   Protocol ("IP") address); and


                                             2
         Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 33 of 35



                  vm. Means and source of payment for such service (including any credit card or
                      bank account number) and billing records; and

             b. All records and other information (not including the contents of communications)
                relating to wire and electronic communications sent or received by the SUBJECT
                PHONE, including:

                          (A) the date and time of the communication, the method of the
                          communication, and the source and destination of the communication (such
                          as the source and destination telephone numbers (call detail records), email
                          addresses, and IP addresses); and

                           (ii) information regarding the cell tower and antenna face (also known as
                          "sectors" through which the communications were sent and received), as
                          well as Timing Advance data (also known as "True Call")

            c. Information associated with each communication to and from the SUBJECT
               PH N l"r m f.>ecembe1 I. 28 l{Tio Mc , "- TI in h tding:
                                ~04.t\,         I , 1.0( ~ ·-10 he , l ,iol f .
                     i.    ny un iqu. i I nfrCicrs associab <l with the cellular device, including ESN,
                          MEIN, MSISDN, IMSI, SIM, or MIN;

                    11.   Source and destination telephone numbers;

                   111.   Date, time, and duration of communication; and

                   1v. All data about the cell towers (i.e. antenna towers covering specific
                       geographic areas) and sectors (i.e. faces of the towers) to which the
                       SUBJECT PHONE connected at the beginning and end of each
                       communication as well as Timing Advance data (also known as "true call").


   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence and instrumentalities

of violations of21 U.S.C . Sections 841(a)(l) or 846.

         Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are



                                                    3
       Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 34 of 35



authorized to review the records produced by the Provider in order to locate the things particularly

described in this warrant.




                                                 4
         Case 3:19-mj-01459-SALM Document 5-1 Filed 10/09/19 Page 35 of 35



                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS
                PURSUANT TO FEDERAL RULES OF EVJDEN E 902(11) AND
                                     902(13)

         I,                                       _ _ , attest, under penalties of perjury by the laws of the
              - - - -- - - - - - - -
United States of America pursuant to 28 U.S.C. § 1746, that the information contained in this certification

is true and correct. I am employed by _ _ __ _ _ __ __ (the "Provider") and my title is

______ ______ __ . I am qualified to authenticate the records attached hereto because I

am familiar with how the records were created, managed, stored, and retrieved. I state that the records

attached hereto are true duplicates of the original records in the custody of the Provider. The attached

records consist of

- - - -- - - - -- - - - -- - - - -- - - - - -- - - -- - - -- - -.                                          I

further state that:

         a.       all records attached to this cetiificate were made at or near the time of the occurrence of

the matter set forth by, or from information transmitted by, a person with knowledge of those matters,

they were kept in the ordinary course of the regularly conducted business activity of the Provider, and

they were made by the Provider as a regular practice; and

         b.       such records were generated by the Provider electronic process or system that produces

an accurate result, to wit:

                  1.      the records were copied from electronic device(s), storage medium(s), or file(s)

in the custody of the Provider in a manner to ensure that they are true duplicates of the original records;

and

                  2.      the process or system is regularly verified by the Provider, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

         I further state that th is certification is intended to satisfy Rules 902( 1 1) and 902( 13) of the Federal

Rules of Evidence.




DATE                                                                   SIGNATURE
